Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  claims 4 and 14 are missing a period at the end.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (US 2011/0268185). Hereinafter referred to as Watanabe.
Regarding claims 1 and 11, Watanabe discloses an electronic device comprising: a communication circuit configured to transmit or receive data using a call channel established through a call connection with an external electronic device (see at least paragraph [0072]); and a processor configured to: transmit content, which is pre-processed using a first transmission filter, to the external electronic device through the call channel (see at least paragraphs [0072] , [0180], and [0411]), receive a first real-time transport control protocol (RTCP) message transmitted by the external electronic device through the call channel (see at least paragraph [0072], and [0103]), identify a status of the call channel, based on the first RTCP message (see at least paragraphs [0072],  and [0102]), determine whether or not to perform an operation of pre-processing the content to be transmitted to the external electronic device using a second transmission filter, based on the status of the call channel and performance information of the external electronic device (see at least paragraphs [0072]-[0075]), transmit a second RTCP message indicating whether or not to perform the operation of pre-processing the content using the second transmission filter to the external electronic device, and perform transmission of the content, based on the second transmission filter (see at least paragraphs [0110] and [0111]).
Regarding claims 2 and 12. Watanabe discloses an electronic device, wherein the first RTCP message comprises the performance information of the external electronic device, and wherein the performance information of the external electronic device comprises an indicator indicating whether or not there is a reception filter corresponding to the second transmission filter (see at least paragraphs [0210], [0221], [0222] and [0226]).
Regarding claims 3 and 13. Watanabe discloses an electronic device wherein a content compression rate by the second transmission filter is higher than the content compression rate by the first transmission filter (see at least paragraph [0227]).
Regarding claims 4 and 14. Watanabe discloses an electronic device wherein the processor is further configured, in response to determination to perform the operation of pre-processing the content using the second transmission filter, to deactivate the first transmission filter and activate the second transmission filter (see at least paragraphs [0206]).
Regarding claims 5 and 15. Watanabe discloses an electronic device wherein the processor is further configured to: based on the first RTCP message, identify one or more values indicating the status of the call channel, and in response to identifying that the value indicating the status of the call channel satisfies a specified condition, determine to perform the operation of pre-processing the content using the second transmission filter (see at least paragraphs [0102], [0103], and [0106]).
Regarding claims 6 and 16. Watanabe discloses an electronic device, wherein the processor is further configured to determine whether or not to perform the operation of pre-processing the content using the second transmission filter, based on the status of the call channel, the performance information of the external electronic device, and performance information of the electronic device (see at least paragraphs [0102], [0103], and [0106]).
Regarding claims 10 and 20. Watanabe discloses an electronic device wherein the processor is further configured to: transmit a call connection request message for establishing the call channel between the external electronic device and the electronic device, and receive a response message including the performance information of the external electronic device from the external electronic device (see at least paragraphs [0202] and [0204]).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of McCabe et al (US 2016/0066300). Hereinafter referred to as McCabe.
Regarding claims 7 and 17, Watanabe discloses all the limitations of the claimed invention with the exception of wherein the performance information of the electronic device comprises temperature information of the electronic device, and wherein the processor is further configured to determine to perform the operation of pre-processing the content using the second transmission filter in response to identifying that the temperature of the electronic device, which is identified based on the temperature information, is less than or equal to a specified temperature. However, McCabe, from the same field of endeavor, teaches wherein the performance information of the electronic device comprises temperature information of the electronic device, and wherein the processor is further configured to determine to perform the operation of pre-processing the content using the second transmission filter in response to identifying that the temperature of the electronic device, which is identified based on the temperature information, is less than or equal to a specified temperature (see at least paragraph [0010]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of McCabe, as indicated, into the communication method of Watanabe for the purpose of optimizing performance.
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Jin (US 2008/0253311).
Regarding claims 8-9 and 18-19, Watanabe discloses all the limitations of the claimed invention with the exception of wherein the performance information of the electronic device comprises a battery level of the electronic device and , wherein the processor is further configured to determine to perform the operation of pre-processing the content using the second transmission filter in response to identifying that the battery level of the electronic device is greater than or equal to a specified value. However, Jin, from the same field of endeavor, teaches wherein the performance information of the electronic device comprises a battery level of the electronic device and , wherein the processor is further configured to determine to perform the operation of pre-processing the content using the second transmission filter in response to identifying that the battery level of the electronic device is greater than or equal to a specified value (see at least paragraph [0054]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Jin, as indicated, into the communication method of Watanabe for the purpose of staying dynamic and agile.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476